Citation Nr: 0423571	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-17 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for left leg injury, 
Muscle Groups XI and XII with complete, compound and 
comminuted fracture (FCCC) of the tibia and multiple retained 
foreign bodies, currently rated as 30 percent disabling.

2.  Entitlement to assignment of a disability rating in 
excess of 10 percent for shortening of the left leg, 2 
centimeters, associated with left leg injury, Muscle Groups 
XI and XII, with FCCC of the tibia and multiple retained 
foreign bodies from May 18, 2001, through March 31, 2004.

3.  Entitlement to assignment of a compensable disability 
rating for shortening of the left leg, 2 centimeters, 
associated with left leg injury, Muscle Groups XI and XII 
with FCCC of the tibia and multiple retained foreign bodies 
from April 1, 2004.





ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served during World War II.

This matter comes before the Board of Veterans Appeals 
(Board) in connection with November 2001 and March 2004 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as left leg injury, Muscle Groups XI and XII 
with complete, compound and comminuted fracture (FCCC) of the 
tibia and multiple retained foreign bodies, is productive of 
a prolonged period of hospitalization for initial treatment, 
a through and through wound, a comminuted fracture, visible 
atrophy and multiple foreign bodies still retained in the 
leg.

2.  From May 18, 2001, through March 31, 2004, the veteran's 
service-connected disability, described for rating purposes 
as shortening of the left leg, 2 centimeters, associated with 
left leg injury, Muscle Groups XI and XII, with FCCC of the 
tibia and multiple retained foreign bodies, was productive of 
shortening of the left lower extremity of 2 cm or .8 inches.

3.  From April 1, 2004, the veteran's service-connected 
disability, described for rating purposes as shortening of 
the left leg, 2 centimeters, associated with left leg injury, 
Muscle Groups XI and XII with FCCC of the tibia and multiple 
retained foreign bodies is productive of shortening of the 
left lower extremity of 2 cm. or .8 inches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for left leg injury, Muscle Groups XI 
and XII with complete, compound and comminuted fracture 
(FCCC) of the tibia and multiple retained foreign bodies have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5311 (2003).

2.  From May 18, 2001 through March 31, 2004, the criteria 
for entitlement to a disability rating in excess of 10 
percent for shortening of the left leg, 2 centimeters, 
associated with left leg injury, Muscle Groups XI and XII, 
with FCCC of the tibia and multiple retained foreign bodies 
were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 5275 (2003).

3.  From April 1, 2004 the criteria for entitlement to a 
compensable disability rating for shortening of the left leg, 
2 centimeters, associated with left leg injury, Muscle Groups 
XI and XII, with FCCC of the tibia and multiple retained 
foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic 
Code 5275 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for his disabilities.  The June 2001 and 
January 2004 RO letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in June 2001 and the initial rating 
decision was issued in November 2001.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to these 
issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.



Facts

A VA examination report from July 2001 records the veteran's 
subjective complaints as pain during cold weather, prolonged 
walking and weight bearing with occasional stabbing pain on 
the lower left leg.  The veteran noted that his pain was more 
or less constant but aggravated by cold temperatures and 
weight bearing.  During flare-ups, the veteran reported being 
unable to do prolonged weight bearing or walking and reported 
using an electric massage when his pain was severe.  The 
report seems to indicate that the physician noted that the 
veteran had an antalgic gait.

The examiner noted that the original injury was a through and 
through gunshot wound with injury to the anteromedial aspect 
(tibia) of the left leg and that the veteran was initially 
hospitalized for treatment for approximately eight months and 
was unable to return to duty after the injury.  The physician 
noted the muscles injured or destroyed were Muscle Groups XI 
and XII of the left leg.  The physician noted that the injury 
produced a complete, compound, comminuted tibia fracture.

The entry wound scar was recorded as a .5 by .5 cm scar on 
the anterolateral aspect of the left lower leg and the exit 
wound scar was noted to be a 3 by 2 cm stellate scar over the 
anteromedial aspect of the left lower leg.  The physician 
noted no sensitivity, tenderness or adhesions to the scars.  
There was no muscle herniation noted.  The physician stated 
that the muscle groups could move the joint through useful 
range of motion but that the motion was limited by pain and 
weakness.  The examiner noted that the veteran's left leg was 
2 cm shorter than the right leg.  The examiner stated that 
pain limited the veteran's left knee range of motion by 10 
degrees and his left ankle dorsiflexion and plantar flexion 
by 5 degrees, when compared to his active range of motion, 
which was noted to be 10 to 100 degrees for the left knee and 
0 to 15 degrees for left ankle dorsiflexion and plantar 
flexion.  His passive range of motion was noted to be 0 to 
110 degrees for the left knee, 0 to 15 degrees for the left 
ankle dorsiflexion and 0 to 20 degrees for left ankle plantar 
flexion.  It was noted that the veteran could flex and extend 
the toes on the left foot to about 10 degrees.  The 
examiner's diagnoses were: residuals of a through and through 
gunshot wound injury at the left leg with injury to Muscle 
Groups XI and XII and a healed fracture of the left tibial 
midshaft with retained multiple foreign bodies.  X-ray 
reports revealed a healed fracture of the left tibial 
midshaft with small retained metallic foreign bodies in the 
bone and Muscle Group XI and osteomyelitic residuals, 
probably inactive.

A February 2002 examination report from the Veterans Memorial 
Medical Center states that the veteran reported that he was 
well until approximately six months prior when he began to 
experience pain on the left knee accompanied by swelling and 
a pricking sensation.  Physical examination revealed slight 
deformity of the left leg with slight swelling of the left 
knee and a healed wound with a 2 by 3 cm scar on the medial 
aspect of the left leg.  Range of motion was recorded as 
follows:  left knee was 10 to 110 active and passive and 10 
to 90 on pain, left ankle dorsiflexion was 0 to 15 active and 
passive and 0 to 10 degrees on pain, left ankle plantar 
flexion was 0 to 15 active, 0 to 20 passive and 0 to 10 on 
pain.  The diagnoses were severe muscle disability of the 
left leg with osteoarthritis of the left knee joint and an 
old healed fracture of the left tibia.

A July 2002 report from Makati Medical Center noted sensory-
motor polyneuropathy and axonopathy with secondary 
demyelination, mild to moderate in severity.  A July 2002 VA 
examination report for peripheral nerves noted that the 
veteran reported left knee pain aggravated by cold weather 
and a pricking pain that he described as a sudden stab of 
pain.  Motor strength was noted to be diminished but 
adequate, deep tendon reflexes were absent on lower 
extremities and hypothesia to pinprick and touch sensation 
was present around gunshot wound area.  The diagnosis was 
sensory motor polyneuropathy affecting lower extremities more 
so on the left than the right.

A July 2002 VA examination report for joints noted the 
veteran's subjective reporting of left knee pain with 
stiffness and weakness and calf pain when ambulating.  The 
veteran reported daily flare-ups of left knee pain lasting 
for 3-4 hours and occurring when ambulating for more than 15 
minutes.  The veteran also reported increased pain during 
cold weather and with prolonged and continuous ambulation.  
He reported being unable to walk continuously without a cane 
and having to use a cane during flare-ups.  There were no 
reported instances of dislocation or recurrent subluxation.  
The report showed that the veteran's left leg was .8 inches 
shorter than his right leg.  Range of motion of the left hip 
was noted as follows:  flexion 0 to 120 degrees, extension 0 
to 30 degrees, adduction 0 to 20 degrees, abduction 0 to 40 
degrees, external rotation 0 to 50 degrees, and internal 
rotation 0 to 40 degrees.  Left knee range of motion was 
recorded as follows:  flexion 0 to 140 passive and 0 to 130 
active, extension appeared to be to 0 degrees.  No 
instability of the left knee was noted.  The veteran had full 
range of motion of left ankle dorsiflexion and plantar 
flexion.  There was no varus or valgus angulation of the os 
calcis in relationship to the long axis of the tibia and 
fibula.  The diagnoses were healed oblique fracture, middle 
third of left tibia, multiple retained metallic foreign 
bodies, and post-traumatic arthritis of the left knee.

A July 2002 VA examination report for scars noted that there 
was a 3 by 1 cm. longitudinal scar on the left leg, middle 
third portion, over the medial surface.  The scar was not 
tender but it was adherent to the underlying bone.  The 
texture was rough with a soft consistency.  There was dried, 
healed skin surrounding the scar and the scar was depressed.  
There was loss of muscle tissue noted under the scar surface.  
There was minimal keloid formation and hyperpigmented scar 
tissue.  There was no limitation of function by the scar.  
The diagnoses were healed scar tissue secondary to bullet 
wound with fracture of the left tibia, middle third portion 
and injury to Muscle Groups XI and XII with multiple retained 
metallic foreign bodies.

A July 2002 VA examination report for muscles noted that the 
veteran described having stabbing pain over the left leg 
almost every day for four to five hours.  He also claimed 
that if he walked for more than 15 minutes he experienced 
pain and stiffness.  The examiner noted that Muscle Groups XI 
and XII were injured by the gunshot wound with resulting 
atrophy.  The veteran reported using a cane during flare-ups.  
No tendon damage was noted and muscle strength of the left 
lower extremity was determined to be 4 out of 5.  The 
examiner noted that pain was experienced with repetitive 
movement and weakness was present after sustained leg and 
foot movement and contraction was present with remaining 
muscle tissue.  The diagnosis was injury to Muscle Groups XI 
and XII with a healed oblique fracture, middle third of left 
tibia with multiple retained metallic foreign bodies due to 
bullet fragment.

A June 2003 medical report from Eleanor Ronquillo, M.D. notes 
that the neuropathy of the left lower extremity is very 
likely due to the left leg muscle disability with left tibial 
fracture and multiple retained foreign bodies.  In February 
2004, the veteran underwent a VA examination for scars.  The 
diagnosis was healed scar tissue secondary to bullet wound 
with fracture of the left tibia middle third portion and 
injury to Muscle Groups XI and XII with multiple retained 
metallic foreign bodies.  The veteran claimed to have pain on 
the left leg and knee.  The examiner noted that there was a 
healed scar at the middle third of the veteran's left leg.  
The point of entry was at the lateral aspect and measured 1 
by 1 cm. in diameter.  The examiner described the scar as 
non-painful, non-depressed and non-adherent.  The scar at the 
point of exit was described as being on the medial aspect of 
the left leg and measuring about 3.5 by 2 cm in diameter.  It 
was described as being non-tender, non-adherent, and slightly 
depressed.  The examiner noted that the scar on the left 
medial aspect of the leg was smooth and irregularly healed.  
The scar was stable with depression.  There was no edema or 
keloid formation.  The scar was slightly hyperpigmented 
without induration or inflexibility.  There was slight 
limitation of motion of the left knee from the scar.

A VA muscles examination report from February 2004 noted that 
the veteran reported pain on his left leg and knee and 
reported flare-ups 4 to 5 times a week.  He reported that 
cold weather precipitated his flare-ups and that he 
experienced moderate functional impairment during flare-ups.  
The examination report notes that the veteran was treated in 
a hospital after his initial injury and was put in a cast.  
The Muscle Groups injured were reported to be XI and XII.  
The examiner stated that there were no associated injuries 
affecting bony structures, nerves or vascular structures.  He 
noted that the present symptoms of muscle pain moderately 
interfered with the veteran's activities of daily living.  
The examiner noted tissue loss of the left lower extremity.  
No muscle herniation was noted.  The examiner stated that the 
muscle groups could move the joint independently through 
useful range of motion but with some loss of range of motion 
due to pain.  The examiner also noted that the veteran could 
not squat or stand for prolonged periods and that pain had 
the most functional impact on his activities.

A February 2004 VA joints examination report diagnosed the 
veteran with a healed oblique fracture of the middle third 
left tibia with multiple retained metallic foreign bodies due 
to bullet fragments and post-traumatic arthritis of the left 
knee.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The veteran's service-connected left leg injury, Muscle 
Groups XI and XII with FCCC of the tibia and multiple 
retained foreign bodies, has been rated as 30 percent 
disabling by the RO under the provisions of 38 C.F.R. §  
4.73, Diagnostic Code 5311 (2003).

Diagnostic Code 5311 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2003).  Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(3) Severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

 (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2003).

Under Diagnostic Code 5311, a 30 percent rating is warranted 
for a severe disability.  The veteran's disability is 
properly rated as severe and warrants a 30 percent disability 
rating due to the prolonged period of hospitalization for 
initial treatment, the through and through wound, the 
comminuted fracture, the visible atrophy and the multiple 
foreign bodies still retained in the leg.  However, this is 
the highest rating available under this diagnostic code and 
this is the only Diagnostic Code applicable to the injured 
Muscle Groups.  Therefore, there is no basis for assigning a 
disability rating in excess of 30 percent for the veteran's 
muscle disability.

Leg Shortening from May 18, 2001 through March 31, 2004

The RO assigned a separate 10 percent disability rating from 
May 18, 2001 through March 31, 2004 under Diagnostic Code 
5275 for the veteran's service-connected disability, 
described for rating purposes as shortening of the left leg, 
2 centimeters, associated with left leg injury, Muscle Groups 
XI and XII, with FCCC of the tibia and multiple retained 
foreign bodies.  The veteran appealed the assignment of a 10 
percent rating for this time period.

Diagnostic Code 5275 provides a 10 percent rating for 
shortening of the lower extremity by 3.2 to 5.1 cm. or 1 and 
1/4 to 2 inches.  A 20 percent rating is not warranted unless 
the shortening of the lower extremity is at least 2 inches or 
5.1 cm.  38 C.F.R. § 4.71(a), Diagnostic Code 5275 (2003).  
The July 2001 VA examination report noted that the veteran's 
left lower extremity was 2 cm. shorter than the right and the 
July 2002 VA examination report noted that the veteran's left 
lower extremity was .8 inches shorter than the right.  A 
February 2004 examination report also reflects a shortening 
of the left lower extremity by 2 cm.  Thus, the record does 
not demonstrate that from May 18, 2001 through March 31, 2004 
the veteran met the criteria for a 20 percent rating under 
Diagnostic Code 5275 for shortening of the left lower 
extremity.  Therefore, there is no basis for awarding a 
disability rating in excess of 10 percent for shortening of 
the veteran's left lower extremity under Diagnostic Code 5275 
from May 18, 2001 through March 31, 2004.

Leg Shortening from April 1, 2004

As noted above, Diagnostic Code 5275 provides a 10 percent 
rating for shortening of the lower extremity by 3.2 to 5.1 
cm. or 1 and 1/4 to 2 inches.  A 20 percent rating is not 
warranted unless the shortening of the lower extremity is at 
least 2 inches or 5.1 cm.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5275 (2003).  By way of a March 2004 rating decision, 
the RO decreased the veteran's disability rating for 
shortening of the left lower extremity from 10 percent to 
noncompensable.  As noted above, the medical evidence of 
record shows left lower extremity shortening of only 2 cm. or 
.8 inches.  Therefore, there is no evidence of record to 
support a compensable rating for shortening of the left lower 
extremity from April 1, 2004.

Conclusion

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis. 38 C.F.R. § 3.321(b).  The Board finds that 
the veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the left leg, a rating in excess of 10 
percent for shortening of the left lower extremity from May 
18, 2001 to March 31, 2004 and a compensable rating for 
shortening of the left lower extremity from April 1, 2003.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107(b).

ORDER

The appeal is denied as to all issues.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



